THE COURT.
Under the authority of the opinion filed this day, In the Matter of the Application for a Writ of Habeas Corpus on Behalf of Boyd Coon, Steve Daduk, Howard Edmonds, Goodman Brudney, Earl Kinna, Clarence Vicklund, Alan Fite, Ramon Durem, Herbert Naboisek, Frances Schultz, Estelle Fels, Harriet Hoffman, Estelle Cochran, Ida Pollack and Merle Reese, Criminal No. 1761 [ante, p. 531 (112 Pac. (2d) 767)], the petition is denied, the proceeding is dismissed, and petitioner remanded to the custody of the sheriff.